DETAILED CORRESPONENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  extra period at the end.  Appropriate correction is required.
Claims 15 and 16 are objected to because of the following informalities:  UHWPE should be spelled out at first occurrence. UHWPE is not a typical acronym, this is assumed be a translation error and to include the more common acronym UHMWPE (ultra-high-molecular-weight polyethylene).  Appropriate correction is required.

Drawings
The amended specification appears to have deleted/struck through references to claimed items from the drawings. Items 26-31 appear on drawings but not in the edited specification (they appear in struck through paragraphs): 26 Upper reinforcement cap; 27 Lower reinforcement cap; 28 Filling/unloading pipe; 29 Data collector; 30 UHWPE cable; 31 universal joints. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sameulsen US PG Pub 2006/0225633, in view of Heinz (US 4351623), in view of Yao 2009/0208294.
With respect to claim 9, Samuelsen teaches subsea located storage for oil or other fluids, a high-performance seafloor flexible oil storage system (flexible storage 1, [0009]), fluid is pumped into the storage, a pump ([0020], claims 13 and 14), loading and unloading via risers, input and output risers ([0014], pipe socket 9 conduct oil in [0027]), storage is located on the seabed and connected to a production platform for loading and connected to a tanker for unloading, risers are extendible downward below the sea level ([0031], Figure 4); a plurality of flexible oil storage tanks with the same structure ([0029], Figure 3), remotely controlled valves 8, 4, and 7, a control valve fluidly coupling the plurality of oil storage tanks with a pipeline ([0027]); loading and unloading line valves that close automatically upon disconnection, the input riser communicates with one end of the pipeline through a blocking valve ([0018], claim 14), and an input valve of the system (valve 8); pumps are integrated into , an opposite end of the pipeline is further connected in turn with an outlet booster pump ([0020]), an output valve (controllable valve 4 [0027]), anchoring in the form of suction anchors, piles or similar, a concrete counterweight under the plurality flexible oil storage tanks for anchoring the plurality of flexible oil storage tanks to a seabed (Figure 4, [0027, ), and each flexible oil storage tank comprises a compressible flexible tank (flexible storage 1, Figure 3). 
Samuelsen does not teach an oil-water separator, pressure pump, and input riser connected in sequence, and the output riser connectible to the tanker through a cooler.
Heinz teaches underwater storage of oil (title) and crude oil storage prior to transfer to a tanker, that oil water separators 22 are known and remove water from the oil prior to transfer to storage or a tanker (col 1 lines 18-39, Figure 6), separated oil from oil water separator 22 (oil water separator)  is pumped by transfer pump 86 (pressure pump) to the oil inlet line 42 (inlet riser), oil booster pump 90 (outlet booster pump) along oil outlet line 44 connected through oil outlet control valve 92 to crude loading tank 94 for transfer to a tanker (col 5 line 48 col 6 line 2, Figure 6, connected in sequence), and seawater ballast pump 82 and seawater ballast connect to the oil water separator 22 (col 5 lines 42-55), differential pressure sensors across the tank walls transmits signals isolation valves.
Yao teaches an apparatus for cooling an off-shore processing hydrocarbon stream, comprising cooling units ([0008-0009]), and processing units 12 include any hydrocarbon stream cooling and or liquefying units, that cooling and liquefying a hydrocarbon stream such as natural gas is in known in the art ([0049]). 
It would have been obvious to one of ordinary skill in the art to incorporate the oil water separation arrangement of Heinz into the system of Samuelsen in order to remove water from the oil prior to transfer to storage or a tanker (col 1 lines 18-39, Figure 6), and to the output from the outlet riser through a cooler.
Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sameulsen, in view of Heinz, in view of Yao, in view of Duan (CN205470829).
With respect to Claim 10, the high-performance seafloor flexible oil storage system according to Claim 9 is taught above. Duan teaches a flexible underwater storage tank with an inner bladder layer, a skeleton layer, and an outer protection layer, and upper and lower flanges, where the tank can be installed in multiples, in series or parallel and connected as a group with control valves 103 between each other to achieve individual control (paragraph 16), the pipeline is further provided with a middle stop valve located between two of the plurality of flexible oil storage tanks. It would have been obvious to one or ordinary skill in the art to incorporate the valves between tanks to provide individual control.
With respect to Claim 12, the high performance seafloor flexible oil storage system according to Claim 9, is taught above. Samuelsen teaches flexible storage 1, an inner canister, structure section 2, an outer canister, (Figure 1, [0027]), and a gap between, with support shown as hatched in Figure 1, the plurality of flexible oil storage tanks each has a tank wall comprising and an intermediate gap layer, wherein the intermediate gap layer comprises a plurality of isolation blocks (structure section 2 [0027]) sandwiched between the inner canister and the outer canister. Alternatively, Duan teaches flexible underwater storage tank with an inner bladder layer, an inner canister, a skeleton layer, an intermediate gap layer, with a plurality of isolation blocks, and an outer protection layer, an outer canister, as discussed above.
With respect to Claim 13, the high-performance seafloor flexible oil storage system according to Claim 12 is taught above, Sameulsen teaches in the top of the structure section connections are arranged, which can be opened to replace the storage section ([0017], Figure 1, pipe socket 9, conducts loading oil into the storage section [0027]), an upper cap, each flexible oil storage tank is provided with a reinforcing cap, the upper reinforcing cap is connected with an oil filling/unloading pipe leading into the interior of the flexible oil storage tank, Duan teaches both ends of the tanks have flange joints to  at a middle of a top and the bottom of each tank. 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sameulsen, in view of Heinz, in view of Yao, in view of Duan, in view of Marcin (UPS PG Pub 2014/0069821).
With respect to Claim 11, the high-performance seafloor flexible oil storage system according to Claim 9 is taught above. Heinz teaches seawater ballast pump 82 and seawater ballast line 28 connect to the flexible storage to oil water separator 22 (col 5 lines 42-55, Figure 6), Duan teaches both ends of the tanks have flange joints to facilitate the arrangement of inlet and outlet ports (paragraphs 19, 24), and the use of a grit/sand/gravel prefilter prior to an oil/water separator is known in the art, a bottom of the plurality of flexible oil storage tank is further reconnected with a sandbag through a flange, and the sandbag is reconnected to the oil-water separator through a circulation pipeline. Alternatively, Marcin teaches treating produced water using an oil-water separator (abstract, Figure 1A), and produced water is screened to remove particulates and any suitable method may be used ([0083]), and filters can include a membrane filer, sand filter, and or a bar filter ([0093]). It would have been obvious to one or ordinary skill in the art to incorporate a grit removal filter to remove particulates from the water and protect downstream equipment ([0083]). 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sameulsen, in view of Heinz, in view of Yao, in view of Duan, in view of Chitwood (US PG Pub 2016/0325927), in view of Vincelette (US PG Pub 2011/0229071).
With respect to Claim 14, the high-performance seafloor flexible oil storage system according to Claim 13 is taught above. Samuelsen teaches an oleometer and an acoustic transponder arranged on the storage for sensing and signaling oil leakage and an alarm to the platform or the ship, the oleometer connects to a pipe from the upper part of the structure sections closed volume (see Figure 1 structure section located between layers) to the unloading pipe ([0016] claim 2) a leak detection sensor. Chitwood leak detection sensors arranged between the inner canister and the outer canister ([0028]), and a differential pressure sensor may monitor the pressure inside the tank compared to the external hydrostatic pressure ([0045]), a process control panel to monitor the sensors and operate the system ([0061]), a control pod to monitor sensors which may be located onboard the storage tank, or may be separately positioned in the production system, the top of the flexible oil storage tank is also provided with a data collector ([0088]). However, Chitwood does not specifically teach the sensor are optical fiber stress/strain monitors. 
Vincelette teaches a sensor arrangement using optical fiber and a data processing system to receive measurements (abstract), the sensors are useful in oil and gas extraction and suited for monitoring and control in harsh environments ([0001]), a plurality of sensore are mounted at spated appart locaiotn to provide measurments at different locations, the sensors are compatible with almost all oil and gas well types ([0059]), and can be connected to a bellows to detect strain ([0056]), optical fiber strain/stress monitors. 
It would have been obvious to one of skill in the art to incorporate the monitoring of Chitwood into the taught apparatus monitor for contaminants and structural conditions of the tanks, and provide alarms and alerts to operators when needed (Chitwood [0045-0047]), and to use optical fiber sensors to provide for the ability to monitor the deformable membrane status (Vincelette [0007]). 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sameulsen, in view of Heinz, in view of Yao, in view of Huang (CN202609060).
With respect to Claims 15 and 16, the high-performance seafloor flexible oil storage system according to Claim 9 is taught above, Huang teaches oil storage in deep water including oil tank 10, cable), a pile foundation 4 (concrete counterweight), inlet hose 12, transport hose 14, where the tank is moored to pile foundation on the seabed by tension cable 3 (paragraph 6), a rotary joint 15 and mooring rope 16, a rotary shackle or a universal joint (paragraph 7), mooring on the seabed under tension is less affected by wind and wave forces on the sea surface and provides improved safety and stability more suitable to deep seas, the flexible oil storage tank and the concrete counterweight are connected by a cable (paragraph 10), the number of tension cables can be three or six according to the shape of the tank, at least two cables (paragraph 17), and rotary joint 15 and mooring rope 16 connect the tank and tanker allowing for free rotation to reduce mooring load to a minimum (paragraph 18),
 It would have been obvious to one of ordinary skill in the art, for the circumstance where there was a single mooring line to incorporate the rotary joint into the mooring between the piling and the tank to allow for free rotation and to reduce the mooring load to a minimum. The use of UHMWPE cables is known in the art and an obvious engineering choice, as illustrated in Boye (synthetic fiber ropes for off-shore purposes commonly comprise materials such as UHMWPE, which are attractive due to their low weight), such that it would have been obvious to one of skill in the art to use a UHMWPE cable as the mooring line to employ a lower weight cable than conventional steel ([0003-0004]).

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                        Primary Examiner, Art Unit 1777